DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
                                                            Status of the Claims
2.	Claims 1-10 are currently pending. This office action is in response to the amendment filed on 10/21/2021. 
Claim Interpretation
3.	Concerning claims 1 and 7 indications of quaternary ammonium salts, the indication of quaternary ammonium is interpreted to be a group of N+R4 where R must be an organic group.  As such ammonium ions which include hydrogens directly attached to the nitrogen such as NH4+ or HN(CH3)+ would not be considered to be quaternary ammonium ions that could be used in the salt. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
4.	Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Blankenship (US 5,510,422).
Concerning claim 1-2 Blankenship teaches a core shell polymer which is prepared by a multistate polymerization process (column 3 lines 15-25). The core or first stage polymer is indicated to have monomers which at least 5 mol% and preferably at least 30 mol% of monomers have an acid group and which the preferred acid is methacrylic acid (column 4 lines 40-55) and the rest of the polymer is indicated to be monomer of which all examples are non ionic ethylenically unsaturated monomers (column 4 liens 15-30). Examples of the core polymer includes those that have 30 wt% methacrylic acid and 70 wt% of nonionic ethylenically unsaturated monomers (column 6 lines 40-48), the values of which are within the claimed ranges for the first stage, which would indicate that the amount of acid monomer of Blankenship at very least overlaps with the claimed amount of the acid salt monomer as well as the amount of nonionic ethyleneically unsaturated monomers in the first stage also providing an overlapping range.  

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.I. 
The multistage core shell polymer is indicated to be swollen by allowing a base to permeate the shell and neutralize the core of the polymer (column 5 lines 35-45). Indications of this base include those such as sodium hydroxide, potassium hydroxide and lithium hydroxide (column 5 lines 45-50), which when used would result in the neutralized acid monomer of the core having the claimed sodium, potassium or lithium salt structure. 
	Blankenship teaches an example that uses a first stage polymer of 5% butyl acrylate, 65% of methyl methacrylate and 30% of methacrylic acid in the core, while the shell has a Tg of 55 C and a ratio of core/first stage to shell/second stage of 1:7 and the polymer is neutralized with ammonia (column 6 liens 40-60). The polymer is indicated to be in an aqueous phase (column 7 liens 35-45) and so would be in an aqueous dispersion. 
This example differs from the claimed polymer in that the Tg is different, the ratio of first stage to second stage is different and that the sodium, potassium or lithium salt structure is not formed.  
It would have been obvious to one of ordinary skill in the art at the time of filling to alter the exemplary polymer of Blankenship to have the claimed range of Tg , the claimed ratio of the first stage to the second stage and the claimed sodium potassium or lithium salt structure because Blankenship teaches overlapping ranges of the Tg and the ratio of the first stage to the second stage and additionally teaches that bases such as sodium hydroxide, potassium hydroxide and lithium hydroxide can be used to neutralize the core polymer thereby giving the first stage polymer the claimed salt structure in the claimed amount. 
Concerning claim 3 Blankenship teaches an exemplary an example that uses a first stage polymer of 5% butyl acrylate, 65% of methyl methacrylate and 30% of methacrylic acid in the core, while the second stage shell polymer which is made from 40%  ethyl acrylate, 58.5 % methyl methacrylate and 1.5% methacrylic acid which has a Tg of 55 C and a ratio of core/first stage to shell/second stage of 1:7 and the polymer is neutralized with ammonia (column 6 liens 40-60). (column 6 lines 40-50).  Blankenship as is indicated above indicates the shell has a glass transition temperature from about -40 to 100°C (column 6 lines 40-50). 
The multistage core shell polymer is indicated to be swollen by allowing a base to permeate the shell and neutralize the core of the polymer (column 5 lines 35-45). Indications of this base include those such as sodium hydroxide, potassium hydroxide and lithium hydroxide (column 5 lines 45-50), which when used would result in the neutralized acid monomer of the core and the shell having the claimed sodium, potassium or lithium salt structure. The core or first stage polymer is indicated to have monomers which at least 5 mol% and preferably at least 30 mol% of monomers have an acid group and which the preferred acid is methacrylic acid (column 4 lines 40-55), which when neutralized would provide an overlapping range for the claimed range of the methacrylic acid salt that is from 35% to 45 wt%. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.I. 
As such when the sodium potassium or lithium base is used the exemplary polymer of Blankenship differs only in that there is only 30 % of the methacrylic salt in the first stage, the Tg of the second stage and the ratio of the core to shell. 
because Blankenship teaches overlapping ranges of the amount of the methacrylic acid, the Tg and the ratio of the first stage to the second stage and additionally teaches that bases such as sodium hydroxide, potassium hydroxide and lithium hydroxide can be used to neutralize the core polymer thereby giving the first stage polymer the claimed salt structure in the claimed amount. 
Concerning claims 4-5 Blankenship teaches the composition of claim 1 indicated above.  The use of a neutralizing base of sodium hydroxide, potassium hydroxide and lithium hydroxide (column 5 lines 45-50) would result in a multistage polymer having a substantial absence of NH4+ or second quaternary ammonium salt counter ions, and 0 wt% of ammonium carboxylate structural units.  The composition used to make the multistage polymer does not indicate any volatile organic compounds present (column 6 lines 40-50) and so the composition would have a VOC value of less than 50g/L. 
Concerning claim 6 Blankenship teaches that the overall size of the core shell polymer is about 0.07 to 4.5 microns or about 70 nm to about 4500 nm (column 5 lines 25-30). Additionally Blankenship teaches an example of the swollen neutralized polymer which as an average particle diameter of 0.64 microns or 650 nm (column 10 lines 45-50). This would correspond to an overlapping range with the claimed range of from 250 nm to 750 nm. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.I. 
because Blankenship teaches an overlapping range with the claimed particle size. 
Concerning claim 7-8 Blankenship teaches the aqueous dispersion of multistage polymer particles of claims 1 and 3 as is indicated above, which teaches the claimed multistage polymer particles of the indicated claims. Blankenship further indicates that the polymer dispersions are used in coating compositions (column 6 lines 15-30). 
Blankenship does not particularly teach the presence of a binder, a rheology modifier or that that the multistage polymer particles is present in the range of from 0.1 to 10 weight percent. 
Blankenship does teach that the multistage polymer can be used in combination with thickeners (column 6 lines 10-15) and can also be used in coating compositions or acrylic films (column 6 lines 15-25).  The multistage polymer particles are indicated to be used in as opacifiying agents in coating compositions and is preferably present in an amount of from 5 to 40% by dry weight of the composition (column 6 lines 15-25). 
Blankenship teaches an example of a coating composition which is made from the multistage polymers (column 12 lines 25-65).  The composition is indicated to have 25% of the multistage polymer present by dry weight and to include a tinted grind having a total of 165.9 parts by weight, and additional components of 305.1 parts that include an acrylate latex binder, a thickener (a rheology modifier) and the multistage polymer of Blankenship (column 12 lines 25-55) giving total amount of the coating composition of 471 parts.  The multistage polymer particles where indicated to be present in the form of a dispersion in an amount of 75.2 parts (column 12 lines 45-50) of a dispersion that is 22.4 percent solids indicating 16.8 parts of the multistage polymer is present.  This would correspond to the multistage polymer being present in an amount of 3.5%. This is within the claimed amounts of 0.1 to 10 wt% and 0.1 to 5 wt%. 
because Blankenship indicates that the multistage polymer is useful in coating compositions and teaches an exemplary coating composition that comprises a binder, a thickener (rheology modifier) and the multistage polymer particles present in an amount within the claimed ranges. 
Concerning claim 9 The exemplary coating composition of Blankenship further teaches the use of solvents such as water, and ethylene glycol, and pigments such as TiO2 (column 12 lines 25-55). 
Blankenship teaches that the overall size of the core shell polymer is about 0.07 to 4.5 microns or about 70 nm to about 4500 nm (column 5 lines 25-30). Additionally Blankenship teaches an example of the swollen neutralized polymer which as an average particle diameter of 0.65 microns or 650 nm (column 10 lines 45-50). This would correspond to an overlapping range with the claimed range of from 250 nm to 750nm. 
Blankenship does not specifically indicate the claimed composition having the claimed additional components and having the claimed particle size. 
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed particle size of the polymer particles because Blankenship teaches an overlapping range with the claimed particle size and to use one of the indicated components in the coating composition because Blankenship teaches an exemplary coating composition which includes pigments and solvents.. 
Concerning claim 10 Blankenship does not specifically indicate the amount of volatile organic compounds in the coating composition. Blankenship does however teaches a paint coating composition. That is indicated to be made from half of a tinted grind which includes 112.5 parts of water and 23.2 parts of ethylene glycol (column 12 lines 25-55).  To this tinted grind is added 109.2 parts of 55 % latex 72 parts of a multistage polymer dispersion that is 22.4 % solids (column 10 lines 45-50), 7.5 parts of a 
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed VOC of the coating composition having the multistage polymers because Blankenship indicates that exemplary coating compositions have a VOC value that is within the claimed range. 

Response to Arguments
5.	Applicant's arguments filed 10/21/2021 have been fully considered but they are not persuasive. 
Applicant argues with regard to the rejection over Blankenship that the examiner relies on Blankenship’s broad disclosure of a shell Tg in the range of -40 to 100 °C, which covers practically every combination of monomers under the sun. Blankenship, however, is focused on using a dispersion of core/shell particles as a way of encapsulating aqueous containing composition containing biologically or chemically active materials such as pesticides and biosides with the goal of slowly releasing these materials into the environment. Alternatively the dispersion is said to be useful for imparting reinforcing properties of acrylic films or as a supplement or replacement for pigmentary material and extenders. In either instance the maintenance of the integrity of the shell is critical and high Tg shells are essential. Table 1 of Blankenship indicates that the example 1 multistage particles rupture only under sever 
This argument is not found to be persuasive because Blankenship does teach that the second stage shell polymer is indicated to have a glass transition temperature of from -40 to 100 °C (column 5 lines 15-25) which overlapps with the claimed range of less than 25°. This does not constitute any polymer under the sun as there are known polymers made from known monomers that have Tg values which are outside of this range indicated by Blankenship. Polymers of Butyl acrylate are known to have Tgs which are around 220 Kelvin which is approximately -53 °C and polymers of methyl methacrylate are known to have a Tg of approximately 104 °C both of which are outside the range indicated by Blankenship indicating that Blankenship’s indication of glass transition temperature is not every polymer under the sun but is an actual disclosed limitation of the polymer of the shell. Additionally the indication that the examples teach different Tg values than the broad range is not a teaching away from the broad range.  
The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994). 
Additionally applicant has not indicated any unexpected results the Tg value indicated by Blankenship or provided any evidence of any unexpected results.  As such given that Blankenship teaches an overlapping range of the Tg of the shell polymer with the claimed Tg of the shell polymer as is indicated in the rejection provided, Blankenship renders all of the claimed limitations of the polymer obvious and as such the rejection is maintained. 
Applicant further argues that concerning claims 7-8 Examiner asserts that Blankenships teaches of the disclosed multistage polymer particle in coating compositions suggest that these particles can be used in combination with thickener and coating compositions. Applicants disagree because the multistage particles disclosed by Blankenship if used in combination with a binder in a coatings formulation must retain there opacity after being applied to a substrate to be effective as opacifing agents. Bardman (US 8,445,559) teaches the criticality of a high Tg first shell in restricting subsequent collapse of opaque polymer particles. On the otherhand the core/shell polymer particles with a low Tg shell in Applicants’ coating composition would be useless as an opacifying agent, but effective as an open time additive. 
This argument is not found to be persuasive because no evidence has been provided that the core shell polymer particles having a low Tg value of the shell polymer would not be capable of .  

Conclusion
6.	 Claims 1-10 are rejected. No claims are currently allowable. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L MILLER whose telephone number is (571)270-1297. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-2721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DAVID L MILLER/Examiner, Art Unit 1763   

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763